DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Amendments
           Applicant's response and amendments, filed November 24, 2020, to the prior Office Action is acknowledged.  Applicant has amended claims 1 and 4 and added new claims, claims 5-10
Claims 1-10 are currently under examination and the subject matter of the present Office Action.


Priority
Applicant’s claim for the benefit of a prior-filed applications, JP2015-256336 and PCT/JP2016/088207, filed on December 28, 2015 and December 21, 2016, respectively, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  While a certified copy of the foreign patent application JP2015-256336 is provided by the instant application, a certified English translation of said foreign patent application has not been provided.
Accordingly, the effective priority date of the instant application is granted as December 28, 2015.

Information Disclosure Statement
The Information Disclosure Statements filed on January 21, 2021 have been received and considered herein.

Response to Arguments (112(b))
 The prior rejection of claim(s) 1-4 under 35 U.S.C. 112(b) as being indefinite for not using proper punctuation in a Markush group is withdrawn in light of Applicant’s amendments to claim 1 and 4, the independent claims, correcting the punctuation and thereby rendering the claims in proper Markush form.  Claims 1-4 are no longer ambiguous given the corrections.

Claims Objections
Claim 1, 4, 6, and 9 objected to because of the following informalities: the claim language should read “selected from” rather than “selected for” for the Markush groups.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Pat. Pub. 20130071918 A1), as evidenced by Rodgers et al. ("An Investigation of Micro and Lehigh University Preserve, Chapter 5.1.2, 2004).
Regarding claims 1-2, Kim teaches a cell proliferation container which promotes the differentiation of adult stem cells (abstract), and that adhering stem cells to the surface of the container promotes said differentiation (para [0015]).  Kim further teaches that the surface is comprised of a biocompatible polymer, and that this polymer can be a cyclic olefin copolymer (para [0010]-[0011]).  
While Kim does not teach the structure of a cyclic olefin copolymer, Rodgers teaches that cyclic olefin copolymers are formed from the synthesis of two monomers: a norbornene monomer and an ethylene monomer that is copolymerizable with the norbornene monomer (p. 108, Chapter 5.1.2.; Fig. 5-4).  The synthesis of the norbornene monomer with the ethylene monomer creates a segment from which an addition polymer is assembled (Fig. 5-4).  And while Rogers does not teach that ethylene is an α-olefin monomer, Applicant’s Specification explicitly gives the example of ethylene as an α-olefin monomer that can be added to the norbornene-based monomer (Specification, para [0018]).   Thus Kim, in light of Rodgers, teaches a norbornene-based addition polymer containing an additional monomer copolymerizable therewith, the other monomer being an α-olefin monomer having 2 carbon atoms.
Kim also teaches that the surface of the cell culture container itself promotes growth and differentiation of the stem cells, meaning that the materials comprising the surface of the cell culture container act as a differentiation-promoting agent (abstract; para [0006], [0008], [0017]).
Regarding claim 3, Kim teaches that the adult stem cells are adipose-derived stem cells (para [0029]; Fig. 5-8).
Regarding claims 4-5 and 8, Kim teaches a cell proliferation container which promotes the differentiation of adult stem cells (abstract), and that adhering stem cells to the surface of the container promotes said differentiation (para [0015]).  Kim further teaches that the surface is comprised of a biocompatible polymer, and that this polymer can be a cyclic olefin copolymer (para [0010]-[0011]), 
Regarding claims 7 and 10, Kim teaches that the culture container can also have a flat surface (Fig. 7; para [0044]).  Specifically, adipose-derived stem cells were cultured in both flat and lotus-shaped culture containers to comparatively assess attachment efficiency.

Response to Rejections (102)
Applicant has amended claim 1 to recite that the cyclic olefin copolymer construct used to differentiate stem cells is a “cultured cell differentiation-promoting agent”.  Applicant states that the claim is now allowable because “Examiner concedes that Kim does not teach that the stem cells are cultured in a stem cell-differentiation promoting agent” (Remarks, p. 6, referencing statement of p. 8 of the Office Action dated 09/15/2020), and therefore the claim, as amended, successfully traverses the 102 rejection.
Applicant’s argument has been considered but it is not persuasive.
Applicant misconstrues Examiner argument.  Specifically, the Applicant takes statement by Examiner out of context.
The relevant statement by Examiner is take from the 103 rejection of claim 4 over Kim in view of Lober (see 09/15/2020 Office Action, p. 8).  Applicant appears to be traversing the 102 rejection by including the claim limitation of claim 4 referring to “a cell-differentiation promoting agent” and incorporating that limitation into claim 1 to now argue that claim 1 is patentable because of Examiner’s statement that “Kim does not teach that the stem cells are cultured in a cell-differentiation promoting id., p. 8).  However, this statement by Examiner was made under the interpretation that the “cell-differentiation promoting agent” of claim 4 is different from the cyclic olefin copolymer, and that claim 4 required another cell-differentiation promoting agent in addition to the cyclic olefin copolymer construct.  In other words, Examiner did not reject claim 4 under 102 using Kim because, judging by the claim’s language, the claim appeared to require a “cell-differentiation promoting agent” in addition to the cyclic olefin copolymer construct, which Kim alone did not teach.  Applicant has clarified that the “cell-differentiation promoting agent” and the cyclic olefin copolymer comprising norbornene are the same thing (Remarks, p. 7, final paragraph – p.8, first paragraph).  Applicant even admits that Examiner construed claim 4 as requiring “both a norbornene-based addition polymer formed article and a differentiation-promoting agent”, which Applicant admits is incorrect (Remarks, p. 7, last paragraph).  In conclusion, while Kim does not teach an additional cell differentiation agent besides the cyclic olefin copolymer, Kim explicitly teaches using a cyclic olefin copolymer to differentiate adult stem cells.  Furthermore, because of Applicant’s statement that the cyclic olefin copolymer and the cell-differentiation agent are the same thing, claim 4 is now anticipated by Kim.

Claim Rejections - 35 USC § 102
Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Pat. Pub. 20130071918 A1), as evidenced by Jambovane et al. ("The Use of Microfluidic Technology in Mechanobiology Research", 2011, Mechanobiology Handbook, CRC Press, p. 477-497) and Squire et al. (U.S. Pat. Pub. 2008/0033112 A1).
The teachings of Kim have been set forth supra.
Regarding claims 6 and 9, Kim teaches a cell proliferation container which promotes the differentiation of adult stem cells (abstract), and that adhering stem cells to the surface of the container 
While Kim does not teach the structure of a cyclic olefin copolymer, Jambovane, which was published two years before Kim and four years before the instant Application, teaches that cyclic olefin copolymers are typically formed from ethylene and a cyclic olefin monomer such as, for example, norbornene (also see Rodgers above), cyclopentene, or cyclobutene (p. 483, Section 22.3.1.3: Cyclic Olefin Copolymers).  However, while Jambovane indicates that cyclic olefin monomers such as cyclopentene or cyclobutene (which Applicant’s Specification explicitly identifies as examples of cyclic-olefin based monomers that can be used in construction of a cyclic olefin copolymer; see p. 7, para [0018]) can be used to construct a cyclic olefin copolymer in conjunction with ethylene, Jambovane does not explicitly teach that a cyclic olefin copolymer can comprise both norbornene and another cyclic-olefin based monomer.
Squire et al., which was published five years before Kim and seven years before the instant Application, teaches the construction of cyclic olefin copolymers can comprise at least one type of acyclic olefin (e.g., ethylene) and at least one or more types of cyclic olefin monomers (abstract).  Squire teaches that the at least one or more types of cyclic olefin monomers include norbornene and cyclopentene, cyclohexene, and other types of cyclic olefin monomers (para [0040]-[0041]).  Squire also teaches that constructed cyclic olefin copolymers can also include a cyclic olefin monomer, such as norbornene, with a non-conjugated diene, like cyclopentadiene, within the same copolymer construct (i.e., norbornene + non-conjugated diene) (para [0040] – “The cyclic olefin first copolymer component of the present polymer composition is produced by copolymerizing at least one cyclic olefin with at least one acyclic olefin and possibly one or more dienes”; para [0041] – “norbornene…cyclopentadiene”).  Because Kim identifies using cyclic olefin copolymers for differentiating stem cells, and because Squire, which was published five years before Kim, teaches that cyclic olefin copolymers include constructs 

Response to Arguments (103)
	  The prior rejection of claim(s) 4 under 35 U.S.C. 103 as being obvious over Kim (U.S. Pat. Pub. 20130071918 A1) in view of Lober et al. (“Monolithic Polymers for Cell Cultivation, Differentiation, and Tissue Engineering”, 2008, Angewandte Chemie International Edition 47) is withdrawn in light of Applicant’s argument clarifying that the “cell-differentiation promoting agent” of claim 4 is the same agent as the cyclic olefin copolymer (see Remarks, generally, p 7-8), which Examiner finds persuasive.  Examiner initially construed the claim to mean that the claim required both a cyclic olefin copolymer and an additional cell-differentiation promoting agent.  However, in light of Applicant’s clarifying amendment and arguments, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pat. Pub. 20130071918 A1), as evidenced by Squire et al. (U.S. Pat. Pub. 2008/0033112 A1).
The teachings of Kim have been set forth supra.
Regarding claims 6 and 9, Kim teaches a cell proliferation container which promotes the differentiation of adult stem cells (abstract), and that adhering stem cells to the surface of the container promotes said differentiation (para [0015]).  Kim further teaches that the surface is comprised of a biocompatible polymer, and that this polymer can be a cyclic olefin copolymer (para [0010]-[0011]).  
Squire et al., which was published five years before Kim and seven years before the instant Application, teaches the construction of cyclic olefin copolymers can comprise at least one type of one or more types of cyclic olefin monomers (abstract).  Squire teaches that the at least one of more types of cyclic olefin monomers include norbornene and cyclopentene, cyclohexene, and other types of cyclic olefin monomers (para [0040]-[0041]).  Squire also teaches that constructed cyclic olefin copolymers can also include a cyclic olefin monomer, such as norbornene, with an non-conjugated diene, like cyclopentadiene, within the same copolymer construct (i.e., norbornene + non-conjugated diene) (para [0040] – “The cyclic olefin first copolymer component of the present polymer composition is produced by copolymerizing at least one cyclic olefin with at least one acyclic olefin and possibly one or more dienes”; para [0041] – “norbornene…cyclopentadiene”).  Because Kim identifies using cyclic olefin copolymers for differentiating stem cells, and because Squire, which was published five years before Kim, teaches that cyclic olefin copolymers include constructs comprising both norbornene and another cyclic-olefin based monomer or non-conjugated diene, Kim, in view of Squire, necessarily renders obvious the constructs of claims 6 and 9 when it teaches using cyclic olefin copolymers to differentiate stem cells.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of differentiating stem cells using a cyclic olefin copolymer taught by Kim so that the cyclic olefin copolymer construct contained the combination of monomers taught by Squire.  Squire, which was published seven years before Kim, teaches various modifications that may be done to create a cyclic olefin copolymer scaffold, and one of ordinary skill in the art would have been motivated to modify the method of differentiating stem cells using a cyclic olefin copolymer taught by Kim so that the cyclic olefin copolymer construct contained the combination of monomers taught by Squire because Squire teaches various methods for how to construct, and what particular monomers can be used to construct, a typical cyclic olefin copolymer scaffold, and one of ordinary skill in the art would have referred to Squire to construct the cyclic olefin polymer scaffolds of Kim.


Citations of Relevant Art
	Pawlow et al. (U.S. Pat. Pub. 2012/0245271 A1), which was published a year before Kim, teaches that cyclic olefin copolymers can be composed of at least two or more cyclic-olefin based monomers (abstract), including both norbornene and cycloheptene.  Pawlow, however, teaches that its cyclic-olefin copolymers comprising more than one cyclic-olefin based monomers were assembled via ROMP.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.R./Examiner, Art Unit 1633                                                                           

/KEVIN K HILL/Primary Examiner, Art Unit 1633